Citation Nr: 1647270	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to June 7, 2011, and thereafter, in excess of 50 percent for disability due to an undiagnosed illness manifested by sleep disturbance/insomnia, fatigue, memory impairment, and impaired concentration (undiagnosed illness manifested by psychiatric symptomatology).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1974 to August 1995.

These matters return to the Board of Veterans Appeals (Board) from an August 2016 Order by the Court of Appeals of Veterans Claims (Court) which endorsed the findings of a Joint Motion for Remand, vacating an August 2015 decision by the Board that had denied the claim for higher ratings for disability due to undiagnosed illness manifested by psychiatric symptomatology, and remanded for compliance with the Joint Motion. 

The matters originally came to Board on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied the benefits sought on appeal.  The Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge (AVLJ) sitting at the RO in September 2009 and a transcript of the hearing is of record.

In March 2011, the matters were remanded by the Board for additional development, to include VA examinations.  By the way of a May 2012 rating decision granted an increased rating of 30 percent for sleep disturbance, effective on April 27, 2011.  Thereafter, the matters returned to the Board for adjudication, the Board found it was more appropriate to rate the Veteran's disability due to undiagnosed illness under a single rating as opposed to two separation ratings under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130 (2016).  The Board increased the assigned evaluation to 30 percent disabling, and not higher, for the period prior to June 7, 2011, and thereafter, an evaluation of 50 percent, and not higher, for disability due to undiagnosed illness manifested by psychiatric symptomatology.  The Veteran appealed the denial of a higher evaluation for his disability, giving rise to the Joint Motion and Court Order that have returned the matter to the Board.

In August 2015, the Board found that the claim for entitlement to TDIU had been raised by the record and was considered part of the Veteran's increased rating claims on appeal, and remanded the matter to provide the Veteran with appropriate notice and additional development.  A review of the claims folder does not reflect completion of those remand directives. 

The issues of entitlement to an effective date prior to April 27, 2011 for the grant of increased evaluations for service-connected sleep disturbance, keloid scars, and atrophic gastritis have been raised by the record by the Veteran's representative in statements dated in August 2012 and July 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher evaluation for his disability due to undiagnosed illness manifested by psychiatric symptomatology as well as entitlement to TDIU.  Based on review of the claims folder, the Board finds that additional development is needed prior to adjudication of claims. 

Initially, the Board notes that its prior 2015 remand directives regarding the claim for entitlement to TDIU have not been completed, specifically regarding updating the claims folder with the Veteran's VA treatment records since April 2011, and providing the Veteran with a VA examination to determine the functional impairment of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  A remand is needed to ensure compliance with the prior 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order). 

In addition, the Board finds that the Veteran should be provided with a new VA examination to determine the severity of his disability due to undiagnosed illness manifested by psychiatric symptomatology.  Notably, the Veteran's disability has not been evaluated by VA since June 2011, and more contemporaneous evidence is needed to adjudicate the Veteran's claim.  

Moreover, the record shows that the Veteran has both service-connected and non-service connected mental health symptoms.  On remand, the VA examiner should be asked, to the extent possible, to identify what symptomatology is associated with the Veteran's service-connected disability due to undiagnosed illness manifested by psychiatric symptomatology as opposed to that associated with a nonservice-connected mental health condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is not possible to separate the effects of a service-connected disability from any nonservice-connected conditions by competent opinion, all symptoms must be attributed to the service-connected disability).

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records since April 2011.  

2. Ask the Veteran to identify all non-VA medical providers who have treated him for psychiatric disability, scars of the chest, gastrointestinal disability, respiratory disability, urticaria, right knee disability, and/or right ankle disability.  All attempts to secure this evidence must be documented in the claims files.  

3. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected disability due to undiagnosed illness manifested by psychiatric symptomatology.  The claims file, and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of his current psychiatric symptomatology.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the applicable rating criteria.

After reviewing the claims file and examining the Veteran, the examiner should specify which of the Veteran's psychiatric symptoms are manifestations of his service-connected disability and which are attributable to his non-service-connected anxiety disorder.  If the symptoms cannot be separated, the examiner must so indicate.  See Mittleider, supra.

A complete rationale for all opinions must be provided.

4. Obtain an opinion from an appropriate medical professional(s) on the effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The examiner(s) must provide an opinion as to the functional impact of the Veteran's service-connected disabilities, considered in combination, on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or his age.  A complete rationale for all opinions must be provided.

5. After completing the above actions, readjudicate the claims for entitlement to increased rating and TDIU, to include consideration of all of the evidence of record.  If the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







